Title: To George Washington from William Groves, 24 May 1794
From: Groves, William
To: Washington, George


               
                  Honor’d Sir
                  Philaa May 24th 1794
               
               It is in the power of Men of Virtue and Rank, Like the Sun to gild all Objects within the Sphere of their Notice, without diminishing in the least their intrinsic splendour Your petitioner is a young Man of some family in England, and started like many others with Promising Hopes in Life—But Copying the World from the Susceptibility of his own Heart Soon fell a Sacrifice to disguis’d Hypochrites Finding an Asylum in America at present gets his Bread by teaching a small School at No. 14 North Sixth Street—The profits of which being inadequate to the Support of his Family & Haveing an inclination for Poetry has exerted his Talents that Way—Specimens of which accompany the present—which He intends printing provided a Sufficiency of Subscribers can be procurd to defray the Expence—The Price of Subscription on each Copy to be half a Dollar in Boards.  Sir your Condescension in becoming a Subscriber & permitting him to dedicate the Volume to You—Tho at the same time it will be rathe<r> debasing than Ornamenting the Pedestal of your Fame, it will afford a fresh Proof (among many others), that no Elevation or prosperity Can lift an honest Man byond the Hearing of the Modest Petitions of Humanity. Honord sir Your Petitioner Remains with Respect Your Most diffident & Hb<le> S<ert>
               
                  Wm Groves.
               
            